Name: Commission Regulation (EEC) No 3774/91 of 18 December 1991 amending for the twelfth time Regulation (EEC) No 3800/81 determining the classification of vine varieties
 Type: Regulation
 Subject Matter: cultivation of agricultural land;  documentation
 Date Published: nan

 Avis juridique important|31991R3774Commission Regulation (EEC) No 3774/91 of 18 December 1991 amending for the twelfth time Regulation (EEC) No 3800/81 determining the classification of vine varieties Official Journal L 356 , 24/12/1991 P. 0036 - 0040 Finnish special edition: Chapter 3 Volume 39 P. 0241 Swedish special edition: Chapter 3 Volume 39 P. 0241 COMMISSION REGULATION (EEC) No 3774/91 of 18 December 1991 amending for the twelfth time Regulation (EEC) No 3800/81 determining the classification of vine varietiesTHE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 822/87 of 16 March 1987 on the common organization of the market in wine (1), as last amended by Regulation (EEC) No 1734/91 (2), and in particular Article 13 (5) thereof, Whereas the classification of vine varieties approved for cultivation in the Community is determined by Commission Regulation (EEC) No 3800/81 (3), as last amended by Regulation (EEC) No 1565/91 (4); Whereas certain wine-grape vine varieties have been examined and found to be suitable for cultivation in accordance with Commission Regulation (EEC) No 2314/72 of 30 October 1972 on certain measures for examining the suitability of certain vine varieties for cultivation (5), as amended by Regulation (EEC) No 3296/80 (6), for certain French administrative units and for one Italian administrative unit; whereas those varieties should be included in the category of vine varieties provisionally authorized for those administrative units, in accordance with Article 11 (1) (b) of Council Regulation (EEC) No 2389/89 of 24 July 1989 on general rules for the classification of vine varieties (7), as amended by Regulation (EEC) No 3577/90 (8); Whereas experience has shown that wine obtained from one wine-grape vine variety authorized for certain French administrative units may be considered as normally of good quality; whereas that variety should therefore be classified among the varieties recommended for those French administrative units in accordance with Article 11 (2) (a) of Regulation (EEC) No 2389/89; Whereas experience has shown that wine obtained from certain wine-grape and table-grape vine varieties authorized for certain Greek administrative units may be considered as normally of good quality; whereas those varieties should accordingly be classified among the varieties recommended for those Greek administrative units in accordance with Article 11 (2) (a) of Regulation (EEC) No 2389/89; Whereas ommissions should be made good by providing for the classification of certain vine varieties used to produce table wine among the varieties authorized for part of one French administrative unit and for certain Greek administrative units in accordance with Article 11 (1) (b) of Regulation (EEC) No 2389/89; Whereas the classification of wine-grape and table-grape vine varieties should include, among the varieties recommended and authorized for certain German, Greek and Italian administrative units, certain varieties which have been listed for at least five years in the classification for an administrative unit immediately bordering thereon and which therefore satisfy the condition laid down in the first indent of Article 11 (1) (a) of Regulation (EEC) No 2389/89; Whereas the new German Laender may be considered administrative units within the meaning of Article 3 of Regulation (EEC) No 2389/89, as amended by Section IV of Annex XII to Regulation (EEC) No 3577/90; Whereas certain wine-grape vine varieties have been examined and recognized as suitable for cultivation in certain German administrative units; whereas those wine-grape vine varieties should be classified for those administrative units in the category of provisionally authorized vine varieties in accordance with Article 11 (1) (b) of Regulation (EEC) No 2389/89; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Wine, HAS ADOPTED THIS REGULATION: Article 1 The Annex to Regulation (EEC) No 3800/81 is hereby amended in accordance with the Annex hereto. Article 2 This Regulation shall enter into force on the seventh day following its publication in the Official Journal of the European Communities. It shall apply with effect from 1 September 1991. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 18 December 1991. For the Commission Ray MAC SHARRY Member of the Commission (1) OJ No L 84, 27. 3. 1987, p. 1. (2) OJ No L 163, 26. 6. 1991, p. 6. (3) OJ No L 381, 31. 12. 1981, p. 1. (4) OJ No L 146, 11. 6. 1991, p. 7. (5) OJ No L 248, 1. 11. 1972, p. 53. (6) OJ No L 344, 19. 12. 1980, p. 13. (7) OJ No L 232, 9. 8. 1989, p. 1. (8) OJ No L 353, 17. 12. 1990, p. 23. ANNEX The Annex to Regulation (EEC) No 3800/81 is hereby amended as follows: I. In title I, sub-title I, point 'IV. FRANCE' is amended as follows (the vine varieties are to be inserted in the correct alphabetical order): 4. Department of Alpes de Haute-Provence - 'Marselan N (*)' and 'Viognier B (*)' are are added to the category of authorized vine varieties. 6. Department of Alpes-Maritimes - 'Pinot N' is added to the category of recommended vine varieties, - 'Marselan N (*)' and 'Viognier B (*)' are added to and 'Pinot N' is deleted from the category of authorized vine varieties. 7. Department of ArdÃ ¨che Under B: - 'Chatus N (*)' and 'Marselan N (*)' are added to the category of authorized vine varieties. 9. Department of AriÃ ¨ge - 'Marselan N (*)' is added to the category of authorized vine varieties. 11. Department of Aude Under A: - 'Colombard B (*)', 'Gros Manseng B (*)' and 'Marselan N (*)' are added to the category of authorized vine varieties. Under B: - 'Marselan N (*)' is added to the category of authorized vine varieties. 12. Department of Aveyron - 'Marselan N (*)' is added to the category of authorized vine varieties. 13. Department of Bouches-du-RhÃ ´ne - 'Pinot N' is added to the category of recommended vine varieties, - 'Marselan N (*)' and 'Viognier B (*)' are added to and 'Pinot N' is deleted from the category of authorized vine varieties . 20. Departments of Haute-Corse and Corse du Sud - 'Gentile Biancu B (*)', 'Marselan N (*)' and 'Viognier B (*)' are added to the category of authorized vine varieties. 26. Department of DrÃ ´me Under B: - 'Marselan N (*)' is added to the category of authorized vine varieties. 30. Department of Gard - 'Marselan N (*)' is added to the category of authorized vine varieties. 31. Department of Haute-Garonne - 'Marselan N (*)' is added to the category of authorized vine varieties. 48. Department of LozÃ ¨re Under A: - 'Marselan N (*)' is added to the category of authorized vine varieties. 66. Department of PyrÃ ©nÃ ©es-Orientales - 'except for the variety "Viognier B"' is deleted. 81. Department of Tarn - 'Marselan N (*)' is added to the category of authorized vine varieties. 83. Department of Var - 'Marselan N (*)' and 'Viognier B (*)' are added to the category of authorized vine varieties. 84. Department of Vaucluse - 'Pinot N' is added to the category of recommended vine varieties, - 'Marselan N (*)' is added to and 'Pinot N' is deleted from the category of authorized vine varieties. II. In Title I, sub-title I, point 'V. ITALY' is amended as follows (the vine varieties are to be inserted in the correct alphabetical order): 24. Province of Padova - 'Malbech N', 'Refosco dal pedunculo rosso N ' and 'Malvasia istriana B' are added to the category of authorized vine varities. 27. Province of Venezia - 'Franconia N' and 'Marzemino N' are added to the category of authorized vine varieties. 29. Province of Vicenza - 'Malvasia istriana B' is added to the category of authorized vine varieties. 44. Province of Grosseto - 'Cabernet franc N' and 'Cabernet Sauvignon N' are added to the category of authorized vine varieties. 92. Province of Nuoro - 'Chardonnay B (*)' is added to the category of authorized vine varieties. III. In Title I, sub-title I, point 'II. GERMANY' is amended as follows (the vine varieties are to be inserted in the correct alphabetical order): 2. Regierungsbezirk Trier - 'Dornfelder N' and 'Muellerrebe N' are added to the category of authorized vine varieties. 5. Saarland - 'Chardonnay B' is added to the category of authorized vine varieties. 18. Land Sachsen - 'Goldriesling B (*)', 'Traminer Rs (*)', 'Mario Muscat B (*)', 'Saint Laurent N (*)' and 'Trollinger N (*), are added to the category of authorized vine varieties, - 'Perle van Zala B (*)' is added to the category of provisionally authorized vine varieties. IV. In Title I, sub-title I, point 'III. GREECE' is amended as follows (the vine varieties are to be inserted in the correct alphabetical order): 5. Nomos Kavalas (KavÃ las) - 'Athiri (Athiri) B (*)' is added to the category of authorized vine varieties. 6. Nomos Serron (SerrÃ ²n) - 'Cinsaut N' is added to the category of recommended vine varieties, - 'Cinsaut N' is deleted from the category of authorized vine varieties. 8. Nomos Thessalonikis (ThessalonÃ ¬kis) - 'Malagoyzia (Malagouzia) B (*)' is added to the category of authorized vine varieties. 23. Nomos Magnisias (MagnissÃ ¬as) - 'Mandilaria (Mandilaria) N' and 'Ugni blanc B' are added to the category of recommended vine varieties, - 'Cinsaut N', 'Monemvasia (Monemvassia) B (*)', 'Mpatiki (Batiki) B', 'Xynomavro (Xynomavro) N' and 'Syrah N' are deleted to the category of authorized vine varieties. 24. Nomos Larisis (Larissis) - 'Cabernet Sauvignon N' and 'Merlot N' are added to the category of recommended vine varieties, - 'Grenach rouge N (*)' is added to and 'Merlot N' is deleted from the category of authorized vine varieties. 25. Nomos Trikalon (TrikÃ lon) - 'Cinsaut N', 'Mpatiki (Batiki) B', 'Zalovitiko (Zalovitiko) N' and 'Xynomavro (Xynomavro) N' are added to the category of recommended vine varieties, - 'Ntempina (Debina) B' is added to and 'Cinsaut N', 'Mpatiki (Batiki) B', 'Zalovitiko (Zalovitiko) N' and 'Xynomavro (Xynomavro) N' are deleted from the catetgory of authorized vine varieties. 28. Nomos Fthiotidos (FthiÃ ²tidos) - 'Cabernet Sauvignon N' is added to the category of recommended vine varieties. 32. Nomos Voiotias (Viotias) - 'Athiri (Athiri) B' and 'Cabernet Sauvignon N' are added to the category of recommended vine varieties, - 'Athiri (Athiri) B' is deleted from the category of authorized vine varieties. 35. Nomos Korinthias (KorinthÃ ¬as) - 'Ass'nrtiko (Assyrtiko) B' is added to the category of recommended vine varieties. 36. Nomos Achaias (AchaÃ ¯as) - 'Grenache rouge N', 'Malagoyzia (Malagouzia) B' and 'Refosko (Refosco) N' are added to the category of recommended vine varieties. 37. Nomos Ileias (IlÃ ¬as) - 'Manrodafni (Mavrodafni) N' and 'Refosko (Refosco) N' are added to the category of recommended vine varieties. - 'Zakynthino) (Zakynthino) B' is added to and 'Refosko (Refosco) N' is deleted from the category of authorized vine varieties. 38. Nomos Messinias (MessinÃ ¬as) - 'Assyrtiko (Assyrtiko) B', 'Cinsaut N', 'Mandilaria (Mandilaria) N', 'Mosgofilero (Moschofilero) Rs' and 'Tempranillio N' are added to the category of recommended vine varieties, - 'Cinsaut N', 'Mandilaria (Mandilaria) N' and 'Tempranillio' are deleted from the category of authorized vine varieties. 50. Nomos Irakleioy (IraklÃ ¬ou) - 'Cabernet Sauvignon N', 'Chardonnay B' and 'Grenache Rouge N' are added to the category of recommended vine varieties, - 'Cabernet Sauvignon N', 'Chardonnay B' and 'Grenache Rouge N' are deleted from the category of authorized vine varieties, V. In Title II, point 'II. GREECE' is amended as follows (the vine varieties are to be inserted in the correct alphabetical order): 2. Nomos Kavalas (KavÃ las) - 'Victoria B' is added to the category of recommended vine varieties. 4. Nomoi Imathias (ImathÃ ¬as), Pellis (PÃ ©llis), Florinis (FlorÃ ¬nis), Kastorias (KastoriÃ s), Kozanis (KozÃ nis), Grevenon (GrevenÃ ²n) - 'Italia B' is added to the category of recommended vine varieties. 6. Nomoi Magnisias (MagnissÃ ¬as), Karditsis (KardÃ ¬tsis), Trikalon (TrikÃ lon), Fthiotidos (FthiÃ ²tidos) - 'Victoria B' is added to the category of recommended vine varieties. 12. Nomoi Lasithioy (LassithÃ ¬ou), Irakleioy (IraklÃ ¬ou), Rethymnis (Rethimnis), Chanion (ChanÃ ¬on) - 'Victoria B' is added to the category of recommended vine varieties, - 'Victoria B' is deleted from the category of authorized vine varieties. VI. In the Annex to Regulation (EEC) No 3800/81: - footnote 59 is deleted. (*) Added pursuant to Article 11 (1) (b) of Regulation (EEC) No 2389/89 with effect from 31 December 1991.